DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed 4/29/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 2/2/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1 and 4-19 are allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
the first gate electrode and the second drain electrode are directly connected to each other, and the first source electrode and the second source electrode are respectively directly connected to the first and second terminals; a first lead that is directly connected to the first source electrode and includes a first obverse surface and a first reverse surface that face mutually opposite sides in a thickness direction, wherein the sealing resin covers at least a portion of the first lead, and the first reverse surface is exposed from the sealing resin a second lead that is directly connected to the first drain electrode and is partially exposed from the sealing resin; a third lead that is directly connected to the first gate electrode and is partially exposed from the sealing resin; a fourth lead that is directly connected to the second gate electrode and is partially exposed from the sealing resin; and a fifth lead that is directly connected to the second source electrode and is partially exposed from the sealing resin, as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898